AMENDMENT AND CONSENT NO. 1 TO

FIRST LIEN TERM CREDIT AGREEMENT

THIS AMENDMENT AND CONSENT NO. 1 (“Amendment”), dated as of March 24, 2008, to
that certain First Lien Term Credit Agreement, dated as of February 12, 2007
(the “Credit Agreement”), among FOAMEX L.P., a Delaware limited partnership (the
“Borrower”), FOAMEX INTERNATIONAL INC., a Delaware corporation (“Holdings”), the
lenders from time to time party thereto (the “Lenders”) and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used herein and not defined herein shall have the meaning set forth in the
Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time with the consent of the Required Lenders;

WHEREAS, Section 10.01 of the Credit Agreement permits consents to be effective
once such consent is given in writing and executed by the Required Lenders;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE.        Amendments. Upon and subject to the Effective Date (as
defined below), the Credit Agreement is amended as follows:

(a)       The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is replaced in its entirety with the following:

“Applicable Rate” means, with respect to any Loan, 2.25% per annum for Base Rate
Loans and 3.25% per annum for Eurodollar Rate Loans.

(b)       Section 2.03(b)(ii) of the Credit Agreement is hereby amended by
adding the following after the period:

“Notwithstanding the foregoing, this clause (ii) shall not apply to the first
$15.0 million of Net Cash Proceeds of Asset Sales not described in clause (i)
above received after the date of effectiveness of Amendment and Consent No. 1 to
this Agreement (i.e., such $15.0 million shall be used to prepay Loans and is
not permitted to be reinvested in accordance with this clause (ii).”

(c)       Section 2.03(d) of the Credit Agreement is hereby replaced with the
following:

“(d)     Equity Offerings. (i) If any assignment of Second Lien Loans to
Holdings pursuant to a First Permitted Offer (as defined in the Second Lien
Credit Agreement) becomes effective, then no later than five Business Days
following the receipt by Holdings

 

--------------------------------------------------------------------------------



of Net Cash Offering Proceeds (as defined below) from Applicable Cash Offerings
(as defined below) with respect to such First Permitted Offer, the Borrower
shall prepay Loans in an aggregate amount equal to 100% of such Net Cash
Offering Proceeds and (ii) if Holdings receives any cash proceeds from the
issuance or sale of Qualified Capital Stock of Holdings pursuant to the Equity
Commitment Letters described in the Holdings’ Report on Form 8-K filed on
February 13, 2008 to be used for funding ordinary course expenditures (the
“Equity Letter Proceeds”), then no later than five Business Days following
Holdings’ receipt thereof, the Borrower shall be required to make an optional
prepayment of the Loans in an amount equal to the amount of such Equity Letter
Proceeds. The term “Applicable Cash Offerings” means, with respect to any First
Permitted Offer, any issuance or sale of Qualified Capital Stock of Holdings for
cash that Holdings intends to be included in determining whether clause (iv) of
Section 10.20(a)(2)(y) of the Second Lien Credit Agreement has been complied
with in connection with such First Permitted Offer, including any such issuance
or sale of Qualified Capital Stock pursuant to the Equity Commitment Letters
referred to in the preceding sentence. “Net Cash Offering Proceeds” means the
excess, if any, of (i) any cash proceeds(other than any Equity Letter Proceeds)
from the issuance or sale of Qualified Capital Stock by Holdings in Applicable
Cash Offerings over (ii) the sum of (w) all reasonable fees and expenses payable
by Holdings or the Borrower in connection with Amendment and Consent No. 1 to
this Agreement and Amendment No. 1 to the Second Lien Credit Agreement, (x) all
reasonable fees, underwriting discounts, commissions, costs and other expenses
incurred in connection with such Applicable Cash Offerings, the First Permitted
Offer, any related transactions and any agreements entered into in connection
therewith, (y) the aggregate amount of any accrued interest payable on any
Second Lien Loans assigned pursuant to such First Permitted Offer if such
accrued interest is payable on the closing date of such assignment pursuant to
the terms of the First Permitted Offer and (z) the aggregate amount of any
accrued interest payable on the portion of the Loans to be prepaid pursuant to
this Section 2.03(d).”

SECTION TWO.        Consent. Upon and subject to the Effective Date (as defined
below), the Required Lenders hereby consent to (i) the amendment of the Second
Lien Credit Agreement to (A) permit Second Lien Obligations to be assigned to
Holdings in exchange or as consideration for Qualified Capital Stock of Holdings
and (B) provide that upon such assignment to Holdings, such Second Lien
Obligations will be contributed to the Borrower and extinguished, in each case
on terms substantially in accordance with new Section 10.20 of the Second Lien
Credit Agreement as set forth in Exhibit A hereto (including payment of accrued
interest in cash, if applicable), and (ii) the consummation of any one or more
such transactions; provided that after the date of effectiveness of this
Amendment and prior to or concurrently with the consummation of the First
Permitted Offer, Holdings shall have received Equity Letter Proceeds and Net
Cash Offering Proceeds from Applicable Cash Offerings of not less than $15.0
million in the aggregate.

SECTION THREE.    Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) when all of the following
conditions have been satisfied:

 

2

 

--------------------------------------------------------------------------------



(a)       The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Administrative Agent and the Required
Lenders (which for the avoidance of doubt shall be calculated after disregarding
the Loans of Affiliated Lenders in the manner contemplated by the Affiliated
Lender Agreements).

(b)       The Borrower shall have paid an amendment and consent fee (the
“Amendment Fee”) to the Administrative Agent, for the ratable account of the
Applicable Lenders (as defined below), equal to $3,450,000. The term “Applicable
Lenders” shall mean each Lender that has delivered to the Administrative Agent
an executed counterpart of this Amendment prior to noon, New York City time, on
March 24, 2008 or such later date and time specified by the Borrower and
notified in writing to the Lenders by the Administrative Agent.

(c)       The Administrative Agent shall have received an Officer’s Certificate
executed by Holdings, dated the Effective Date, stating that the representations
and warranties in Section Four are true and correct.

(d)       All fees and expenses payable on or before the Effective Date by the
Borrower to the Administrative Agent (or its Affiliates) in connection with this
Amendment, to the extent invoiced to the Borrower prior to the Effective Date,
shall have been paid.

(e)       Amendment No. 1 of the Second Lien Credit Agreement in substantially
the form attached hereto as Exhibit A shall have become or shall become
concurrently effective.

Notwithstanding anything to the contrary herein, if the Amendment Fee is not
paid and the Effective Date does not occur on or prior to March 27, 2008, this
Amendment (other than Sections Five and Seven) shall be void and have no effect.

SECTION FOUR.      Representations and Warranties. The Loan Parties hereby
represent and warrant that (i) no Default or Event of Default has occurred and
is continuing, (ii) the execution and delivery of this Amendment and the
performance of this Amendment, the Credit Agreement as amended by this Amendment
(the “Amended Agreement”) and each other Loan Document has been duly authorized
by all necessary action on the part of Holdings and the Borrower and (iii) this
Amendment, the Amended Agreement and each other Loan Document constitutes the
legal, valid and binding obligation of the Loan Parties party thereto,
enforceable against them in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

SECTION FIVE.        Reference to and Effect on the Credit Agreement. On and
after the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the Loan Documents to “the
Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
supplemented by this Amendment. The Credit Agreement and each of the other Loan
Documents, as supplemented by this Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery

 

3

 

--------------------------------------------------------------------------------



and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.

SECTION SIX.          Costs and Expenses. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and its
Affiliates in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, if
any.

SECTION SEVEN.    Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION EIGHT.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

FOAMEX L.P.

 

By:

FMXI, LLC, its Managing General Partner

 

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX INTERNATIONAL INC.

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Senior Vice President

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

/s/ Judy D. Payne

 

Name:

Judy D. Payne

 

Title:

Vice President

 

 

6

 

 